Citation Nr: 0838372	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  07-40 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for status post right total 
hip arthroplasty.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from July 1980 to February 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for status post 
right total hip arthroplasty.  He attributes this condition 
to the physical stress placed on his right hip in the 
performance of his inservice duties.  As a result of this 
wear and tear, he claims to have developed avascular necrosis 
of the femoral head of the right hip, which led to his 
eventual right total hip arthroplasty in July 2006.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists; and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with VA's duty to notify and assist.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A.

Initially, the Board notes that the first post service 
evidence of treatment for the veteran's right hip disorder is 
the operative report, dated in July 2006, for his right total 
hip arthroplasty.  While the report noted a preoperative 
diagnosis of avascular necrosis with femoral head collapse, 
right hip, it was otherwise silent as to the history of this 
condition.  A treatment summary letter, dated in August 2006, 
was received from K. Beckner. P.A.-C., who indicated that the 
veteran was being treated for his right hip disorder by Mid-
Missouri Orthopedic and Sports Medicine, L.L.C.  The actual 
treatment records from this private treatment provider are 
not in the claims folder.  Under the circumstances of the 
case, the Board finds that the RO should make another 
attempt, with all necessary assistance by the veteran, to 
obtain all of the treatment records relating to the veteran's 
right hip disorder.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a 
claim.  In disability compensation claims, the Secretary must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McClendon observed that the 
third prong, which requires that the evidence of record 
"indicates" that the claimed disability or symptoms "may be" 
associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83. 

In support of his claim, the veteran submitted multiple 
statements from fellow service members noting the extensive 
physical demands placed on the veteran during his military 
service.  These activities included his participation in five 
and ten mile regimental runs; participation in the Fulda run 
(26 miles) from 1989 to 1994; long road marches with ruck 
sacks fully loaded; and loading and unloading heavy equipment 
from multiple trucks at any given time.  

The veteran has also submitted a medical treatment letter, 
dated in February 2007, from J. Mutchler, D.O.  In his 
letter, Dr. Mutchler indicated that the veteran underwent a 
right hip total arthroplasty for treatment of avascular 
necrosis of the femoral head.  Dr. Mutchler further opined 
that "many years of repeated field training exercises may 
have in fact led to a cumulative effect upon the femoral 
head, embarrassing the blood supply leading to avascular 
necrosis and collapse."

Currently, the veteran is service-connected for the following 
conditions: degenerative disk disease of the lumbar spine, 
rated 10 percent disabling; degenerative joint disease of the 
first metatarsophalangeal joint of the left foot status post 
fusion, rated 10 percent disabling; left retropatellar pain 
syndrome with residual lower numbness, rated 10 percent 
disabling; status post right hand contusion and right wrist 
fracture, rated 0 percent disabling; hypertension, rated 0 
percent disabling; keloid scar, status post excision of 
lipoma, rated 0 percent disabling.  

Under these circumstances, the Board finds that the RO should 
schedule the veteran for a VA examination to determine 
whether there is any relationship between the veteran's 
current status post right total hip arthroplasty and his 
active duty military service.  The examiner should also 
indicate whether there is an etiological relationship between 
the veteran's current status post right total hip 
arthroplasty and his service-connected disorders.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for his right hip 
disorder since his discharge from the 
service.  The Board is particularly 
interested in obtaining actual treatment 
reports prior to his right hip surgery in 
July 2006.

The RO must then obtain copies of the 
related medical records that are not 
already in the claims file.  All attempts 
to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the identified records, the RO is 
unable to secure same, the RO must notify 
the veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

2.  The RO must then have the veteran 
undergo the appropriate VA examination(s) 
to determine the etiology of his status 
post right total hip arthroplasty.  The 
claims folder must be provided to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Following a review of the 
service and post service medical records, 
the examiner must provide an opinion as to 
the following: (1) whether the veteran's 
right hip disorder was caused by or 
aggravated by his military service; and 
(2) whether the veteran's right hip 
disorder was caused or aggravated by his 
service-connected disabilities (or 
medications for these conditions).  A 
complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  The examination reports must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the RO must then re-adjudicate the 
issue on appeal.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The appeal must then be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




